Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered March 29, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was charged with six counts of rape in the third degree and one count of criminal contempt in the second degree as a result of his sexual relationship with a 16-year-old female and violation of a prior order of protection. He pleaded guilty to one count of rape in the third degree in full satisfaction of the charges and was sentenced, in accordance with the plea agreement, to 10 years’ probation, which was to include sex offender treatment. A declaration of delinquency was issued after defendant violated the terms of his probation by, among other things, cohabitating with the victim, whom he impregnated. He pleaded guilty to violating the terms of his probation and was sentenced to 1 to 3 years in prison, to run consecutive to an 87-month sentence previously imposed in connection with a federal charge.
Defendant’s sole contention on appeal is that the 1 to 3-year prison term imposed is harsh and excessive insofar as County Court should have directed it to run concurrent, instead of consecutive, to the federal charge. We disagree. The record discloses that defendant has a fairly extensive criminal history, which includes prior sex crimes, and he appears to have deliberately disregarded the conditions of his probation in committing the instant offense. We therefore find no abuse of discretion or extraordinary circumstances warranting modification of the sentence (see People v MacGilfrey, 288 AD2d 554, 556 [2001], lv denied 97 NY2d 757 [2002]; People v Mann, 283 AD2d 724 [2001]).
*885Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.